DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 Claim Objections
 	Claims 1-8 are objected to because of the following informalities:  in claim1, line 30, “the secondary winding” lacks antecedent basis and should be ‘the second winding’.  
 	In claim 2, lines 2-3, “the primary winding” lacks antecedent basis and should be ‘the first winding’. Appropriate correction is required.
Response to Arguments
 	Applicant's arguments filed 10/8/21 (in response the first office action dated 7/12/21) have been fully considered but they are not persuasive. Applicant argues Song (US 2018/0159437) does not disclose to direct a third current to flow from the second winding to the second switch during the second time period, and for a duration adjustable based on a voltage of the first switch. Examiner respectfully disagrees. As shown in Figure 5 of the ‘437 Song reference, during the time interval from t2 to t3, the secondary current is driven sufficiently negative so as to discharge the voltage (Fig. 4 VDS_SL) of the first switch (Fig. 4 S1) to zero during interval from time t3 to t4. Therefore the threshold of the negative current is at time t3, described as iref in paragraph 37, must be determined to sufficiently discharge the voltage across the drain to source capacitance CEQ of the first switch S1. Clearly, the duration interval from t2-t3 must be determined based on the drain source voltage to be discharged. While the Song reference remains silent as to the determination of the threshold iref, the duration of time clearly depends upon the voltage across the first switch, so the Examiner considers it obvious, at least in the broadest reasonable sense, to make the duration adjustable responsive to the voltage across the first switch, in order to be able to sufficiently discharge the voltage to achieve the desired zero voltage switching.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-4, 8-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (2018/0159437) in view of Vemuri (US 2017/0033698).
 	With respect to claim 1, Song discloses an apparatus comprising:a first transistor (Fig. 4 S1) having a first gate, a first source and a first drain, the first source directly connected to a first ground terminal (Fig. 4 ground symbol), and the first drain adapted to be coupled to a first terminal of a first winding (Fig. 4 primary winding) of a transformer (Fig. 4 T1); a resistor (Fig. 4 Rclamp) and a capacitor (Fig. 4 Cclamp) connected in parallel, the resistor and capacitor having respective first and second terminals, the respective first terminals adapted to be coupled to a second terminal (Fig. 4 T1 terminal at input voltage end) of the first winding of the transformer and are directly connected to an input voltage terminal (Fig. 4 Vin +); a diode (Fig. 4 Dclamp) having a cathode directly connected only to the respective second terminals of the resistor and the capacitor, and having an anode directly connected to the first drain;a second transistor (Fig. 4 SR) having a second gate, a second source and a second drain, the second source adapted to be coupled to a first terminal of a second winding (Fig. 4 T1 secondary) of the transformer; a controller (Fig. 4 12) having: a first control output (Fig. 4 123 output) coupled to the first gate input, the controller configured to provide a first control signal (Fig. 5 S1 driver) at the first control output to direct a first current (Fig. 5 ip from t4-t5) to flow from the first winding of the transformer to the first drain during a first time period (Fig. 5 t4 to t5); and a second control output (Fig. 4 122 output to SR) coupled to the second gate input, the controller configured to provide a second control signal (Fig. 5 SR driver) at the second control output to direct a second current (Fig. 5 is from t0-t1) to flow from the second winding of the transformer to an output terminal during a second time period (Fig. 5 t0-t3) after (Fig. 5 is cyclic, t5 corresponds to t0) the first time period, and to direct a third current (Fig. 5 is from t2-t3) to flow from the secondary winding to the second transistor during the second time period (Fig. 5 t0-t3) and for a duration (paragraph 37) responsive (Fig. 5 duration sufficient to discharge VDS_SL to zero volt) to a voltage (Fig. 5 VDS_SL) across the first transistor (Fig. 5 S1), wherein the third current is configured to direct a fourth current (Fig. 5 ip from t3-t4) to flow from the first drain to the first winding until the voltage across the first transistor is discharged (Fig. 5 VDS_SL 0 at t4) after the second time period. Song remains silent as how to determine the threshold for the third current. Neverthelss, it was evident to one of ordinary skill in the art at the time of filing of the invention, that the duration to discharge the voltage across the first switch will depend upon the voltage across the first switch. At least in this sense, Examiner considers it obvious to make the duration adjustable responsive to a voltage across the first switch in order that the voltage across the first switch can be discharged to zero to achieve zero voltage switching. Song discloses the second transistor connected on the high side of the output and not on the low side, and also remains silent as to the drive circuits for the transistors. It was well known at the time of filing of the invention to implement a synchronous rectifier on the low side of the output and to implement driver circuits.
 	Vemuri discloses an apparatus comprising a second transistor (Fig. 1 S2) having a second gate, a second source and a second drain, the second drain adapted to be coupled to a first terminal (Fig. 1 126) of a second winding (Fig. 1 122) of the transformer (Fig. 1 104); a first driver circuit (Fig. 1 116) having a first driver input and a first driver output (Fig. 1 117), the first driver output coupled to the first gate  (Fig. 1 S1 G);a second driver circuit (Fig. 1 132) having a second driver input and a second driver output (Fig. 1 133), the second driver output coupled to the second gate (Fig. 1 S2 G);a first control output (Fig. 1 120 output) coupled to the first driver input, and a second control output (Fig.2 140 output) coupled to the second driver input. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a second transistor having a second gate, a second source and a second drain, the second drain adapted to be coupled to a first terminal of a second winding of the transformer in order to bias to the second transistor to the secondary ground; and to implement a first driver circuit having a first driver input and a first driver output, the first driver output coupled to the first gate; a second driver circuit having a second driver input and a second driver output, the second driver output coupled to the second gate, a second control output coupled to the second driver input, in order to control the gate drive strength with current buffer.

 	With respect to claim 2, Song in view of Vermuri make obvious the apparatus of claim 1, wherein the third current is configured to direct the fourth current from the first drain (Fig. 5 ip negative from t2-t3) to the primary winding after the second time period and when the first transistor (Fig. 5 S1 driver off from t2-t3) is turned off.

 	With respect to claim 3, Song in view of Vermuri make obvious the apparatus of claim 2, wherein the fourth current is configured to discharge the voltage (Fig. 5 VDS_SL discharges to 0 from t3 to t4) across the first switch after the second time period and before the first switch is turned on (Fig. 5 S1 driver goes high at t4).

 	With respect to claim 4, Song in view of Vermuri make obvious the apparatus of claim 1, wherein the first transistor is an N-channel field effect transistor (NFET) (Fig. 4 S1), and the voltage across the first transistor is a drain-to-source voltage across the NFET (Fig. 4 VDS_SL).

 	With respect to claim 8, Song in view of Vermuri make obvious the apparatus of claim 1, further comprising: a first driver (Vermuri Fig. 1 116) having an input coupled to the first control output, and having an output (Fig. 1 117) coupled to the first gate; and a second driver (Fig. 1 132) having an input coupled to the second control output, and having an output (Fig. 1 133) coupled to the second gate.

 	With respect to claims 9, 12-13 and 17, Song in view of Vermuri make obvious the integrated circuit as set forth above. See claims 1, 2, 4 and 8, respectively, for additional details.
 	With respect to claim 10, Song in view of Vermuri make obvious the integrated circuit as set forth above, wherein the first winding includes a primary winding (Fig. 4 T1 primary winding) of the transformer, and the second winding includes a secondary winding (Fig. 4 T1 secondary winding) of the transformer.
Allowable Subject Matter
 	Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller includes a voltage detector configured to detect a drain-to-source voltage of the first transistor for adjusting the duration of the third current.
 	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller is configured to increase the duration of the third current when the voltage across the first transistor is above a zero voltage switching threshold during the second time period.
 	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the controller is configured to decrease the duration of the third current when the voltage across the first transistor is below a zero voltage switching threshold during the second time period.
 	Claims 14-16 are indicated as possessing allowable subject matter primarily for the same reasons as claims 5-7, respectively.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garrity (US 2010/0182806) discloses a controller.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839